I dissent. It was not necessary for plaintiff to allege in the complaint that a reasonable time had not elapsed when the defendant notified plaintiff that no more tallow would be furnished under the terms of the contract. This tallow was to be shipped as ordered out. When no time limit is placed by the contract during which the plaintiff must order the tallow, it will be implied that the plaintiff is to order all of the tallow within a reasonable time. However, in such cases the buyer has no way of knowing what the seller considers to be a reasonable time, and the seller can only terminate the period by demanding that the buyer order all of the tallow by such and such a date. The seller may not wait until he considers that a reasonable time has elapsed and *Page 389 
then suddenly refuse further deliveries, but must first demand that the purchaser accept delivery.
This is well illustrated by the case of Jones v. Gibbons, 8 Ex. 920, 155 English Reprint 1626. The court there held that where the buyer has goods on order "to be delivered as required" and no time for delivery is set by the contract, the seller must demand that the buyer take the goods before the seller can put an end to the contract. In this regard Pollock, C.B., stated:
"No doubt, where a contract is silent as to time, the law implies that it is to be performed within a reasonable time; but there is another maxim of law, viz., that every reasonable condition is also implied; and it seems to me reasonable that the party who seeks to put an end to the contract because the other party has not, within a reasonable time, required him to deliver the goods, should in the first instance inquire of the latter whether he means to have them."
The pleadings in Jones v. Gibbons, supra, were set out in the case as follows:
"Breach: That the defendant, although requested to do so, did not deliver the iron.
"Plea: That the plaintiff did not, within a reasonable time after the making of the contract, request the defendant to deliver the iron, but after a reasonable time had elapsed.
"Replication: That the plaintiff, so soon as the iron was required by him, requested the defendant to deliver it.
"Demurrer and joinder therein."
In Pearl Mill Co., Limited v. Ivy Tannery Co., Limited, 88 L.J.K.B. 134, [1919] 1 K.B. 78, the court interpreted the case of Jones v. Gibbons. Rowlatt, J., stated:
"Jones v. Gibbons, was decided upon a demurrer to the replication which raised the question whether the plea was good or bad. The plea simply stated that the plaintiff did not `within a reasonable time after making of the contract, request the defendant to deliver the iron.' The first point decided was that where goods are to be delivered as required, the requirement must be within a reasonable time. The Court further held that if the defendant desired to put an end to the contract on the ground that a reasonable time had expired, he must give notice to that effect. That decision deals with the position where the *Page 390 
only point taken is that the buyer is in default by not asking for delivery within a reasonable time. He may be, consistent with that position, anxious to keep the contract, but if he will not come up to the point of making a demand for delivery the seller can bring him to the point by saying: `I shall cancel unless you ask for delivery by such and such a day.' But he cannot bringthe contract to an end by doing nothing and merely pleading thata reasonable time has elapsed." (Italics added.)
McCardie, J., pointed out that Jones v. Gibbons was based on the fact that the contract provided, as does the contract in case at bar, for the delivery of the goods as required. He stated:
"I regard Jones v. Gibbons as well settled and weighty authority * * *. Contracts for the sale of goods frequently require the performance of acts by a vendee before the obligation of delivery falls or becomes imperative upon the vendor. * * * In a contract where the words `as required' or the like words, do not appear, then upon the passing of a reasonable time the vendee will have lost his right to call upon the vendor to deliver; but where words `as required' appear a particular duty is cast upon the vendor by virtue of the decision in Jones v. Gibbons. Reasonable time is of course a matter which depends upon the nature of the contract, its terms, the class of goods, the practice of trade, and the general circumstances of the case. In my opinion where the contract is one to which Jones v. Gibbons applies it is clear that the mere lapse of a reasonable timedoes not ipso factor deprive the vendee of his rights, but that rule in no way prevents the operation of the other rules of law which are applicable to contracts. Mere delay or the mere lapse of time is one thing, but an inordinate lapse of time is wholly different. The former may not give rise to the implication of abandonment, the latter may do so." (Italics added.)
The complaint in the instant case alleged that on June 30, 1941, the vendor (defendant) notified the vendee (plaintiff) that no further shipments would be made under the contract. According to the holding in Jones v. Gibbons, supra, the vendor could not thus put an end to this contract; he first had to request that the vendee take delivery. Thus, it would not be necessary to allege that a reasonable time had not elapsed at the time the vendor refused to make further *Page 391 
deliveries for the mere lapse of time unless long enough to infer an abandonment, without a demand will not terminate such a contract.
In Evankovich v. Howard Pierce, Inc., 91 Mont. 344,8 P.2d 653, 656, the contract involved, provided for payment of $75 at the convenience of the buyer. The court held that this was equivalent to a provision for payment within a reasonable time. The complaint did not allege that a reasonable time had not elapsed when the buyer tendered the $75 and demanded delivery of the car which he had agreed to purchase. The court stated:
"As the complaint herein contains no intimation as to what would be a reasonable time within which performance of the contract was required, and, consequently, does not show how long the defendant was required to hold the Chandler car for plaintiff, it would, ordinarily be held insufficient to state a cause of action for the breach of the reformed contract. The complaint, however, alleges that, after holding the car `for several months,' the defendant, in violation of its agreement, and without notice to, or the knowledge of, [the plaintiff], sold the Chandler car, and thereafter, being ready, willing, and able to pay the $75 plaintiff demanded delivery, which delivery was refused."
The court then pointed out that under the statutory law governing pledges in Montana a pledgee could sell the pledged property upon default of the pledgor but before the sale he had to give notice of the sale to the pledgor and demand that the pledgor perform his part of the agreement. The court then went on to say:
"Where, as here, the contract did not set a definite time for performance, but gave to the buyer a reasonable time in which to perform, there is more reason for a strict application of the statutory rules than in the case of a contract specifying a particular time. Here the buyer had no means of knowing what the seller considered a reasonable time, and the seller could only terminate the period by demand at the expiration of a reasonable time.
"As no demand for performance was made upon the plaintiff, a demand which the defendant was required by law to make before it could sell the Chandler car, even without reformation of the contract, it must be deemed that plaintiff's offer to comply with the terms of *Page 392 
the contract was timely, and defendant breached the contract by the unlawful sale of the car before the indefinite period allowed plaintiff had expired."
The court by this language clearly indicated that it felt it was more reasonable and just to require the seller to give notice to the buyer that he considered that a reasonable time had expired and to require that a demand be made that the buyer accept delivery before the "reasonable time" period could be considered to have expired.
Such holding is not in conflict with the general rule stated by the cases cited by Mr. Justice Wade. The general rule is stated in 17 C.J.S., Contracts, § 547, p. 1179, as follows:
"The time when defendant should have performed must be alleged. When the contract specifies no time, it should be alleged that it was to be performed on a request which has beenmade, or within a reasonable time which has elapsed." (Italics added.)
To the same effect see Barnes v. Baker, 113 Neb. 113,202 N.W. 430. In the instant case the tallow was to be shipped "as ordered out," that is, it was to be performed on request. The necessity for alleging that a request has been made and refused was obviated by the allegation that the defendant had notified the plaintiff that no further shipments would be made under this contract.
There is no merit to the contention that the complaint should be held bad because of the failure of the plaintiff to allege that the tallow was on order. The complaint alleged that "the balance of said purchase price was to be paid as ordered out," and
"That pursuant to the terms of the contract and thereafter from time to time, and particularly on November 23, 1940, December 19, 1940, January 28, 1941, and June 23, 1941, plaintiff ordered out and received certain of said tallow, making 38 barrels as an aggregate total withdrawn."
While the allegations that the goods were to be shipped as ordered out could well have been in more explicit form, the *Page 393 
fair intendment of these allegations would seem to be that the plaintiff had the tallow on order. A petition challenged by demurrer alleges those things which by reasonable and fair intendment may be implied from the facts stated. Meeske v.Baumann, 122 Neb. 786, 241 N.W. 550, 83 A.L.R. 131; 41 Am.Jur., 457-8. Certainly it may be implied from the two allegations set out above that the plaintiff had the goods on order.
The complaint as a whole does not indicate on its face that there has been an inordinate delay; it alleges that the tallow was to be shipped on order; that the defendant notified plaintiff on June 30, 1941, that it would not make any further shipments; and that plaintiff was damaged thereby. Those matters which might justify the refusal of the defendant to deliver the tallow as ordered are matters of defense which should be raised by the defendant. The plaintiff is not required to anticipate these various defenses by allegations in the complaint.